

114 S1868 RS: Quarterly Financial Reporting Reauthorization Act of 2015
U.S. Senate
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 277114th CONGRESS1st SessionS. 1868[Report No. 114–157]IN THE SENATE OF THE UNITED STATESJuly 27, 2015Mr. Carper introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsOctober 22, 2015Reported by Mr. Johnson, with an amendmentInsert the part printed in italicA BILLTo extend by 15 years the authority of the Secretary of Commerce to conduct the quarterly financial
			 report program.
	
 1.Short titleThis Act may be cited as the Quarterly Financial Reporting Reauthorization Act of 2015. 2.Fifteen-year extension of authority for Secretary of Commerce to conduct the quarterly financial report programsSection 4(b) of the Act entitled An Act to amend title 13, United States Code, to transfer responsibility for the quarterly financial report from the Federal Trade Commission to the Secretary of Commerce, and for other purposes, approved January 12, 1983 (13 U.S.C. 91 note), is amended by striking 2015 and inserting 2030.
		3.Report on data security procedures of the Bureau of the Census
 (a)ReviewThe Secretary of Commerce shall conduct a review of the data security procedures of the Bureau of the Census, including such procedures that have been implemented since that data breach of systems of the Office of Personnel Management that occurred during fiscal year 2015.
			(b)Report
 (1)RequirementNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a report on the review required by subsection (a).
 (2)ContentsThe report required by paragraph (1) shall— (A)identify all information systems of the Bureau of the Census that contain sensitive information;
 (B)described any actions carried out by the Secretary of Commerce or the Director of the Bureau of the Census to secure sensitive information that have been implemented since that data breach of systems of the Office of Personnel Management that occurred during fiscal year 2015;
 (C)identify any known data breaches of information systems of the Bureau of the Census that contain sensitive information; and
 (D)identify whether the Bureau of the Census stores any information that, if combined with other such information, would comprise classified information.October 22, 2015Reported with an amendment